GRAHAM, Judge.
Defendant’s sole contention is that the State’s evidence was insufficient to be submitted to the jury. This contention is without merit. It is true, as defendant points out, that some of the testimony bearing upon some elements of the offense constituted hearsay evidence. However, defendant did not object to any of the testimony offered. When hearsay is admitted without objection, it may be considered and given any eviden-tiary value which it may possess. State v. Fuqua, 234 N.C. 168, 66 S.E. 2d 667. See also In re Dunston, 12 N.C. App. 33, 182 S.E. 2d 9; State v. Davis, 8 N.C. App. 589, 174 S.E. 2d 865.
It appears clear from the record that the evidence was plenary to support the verdict of the jury. In our opinion no error has been shown which is sufficiently prejudicial to require a new trial.
No error.
Judges Parker and Vaughn concur.